 

Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

                THIS AGREEMENT, made and entered into as of December 1, 2005
(the “Effective Date”), by and between ATP Oil & Gas Corporation (the “Company”
or “ATP”) and George Ross Frazer (the “Executive”);

 

WITNESSETH THAT:

 

                WHEREAS, the Executive currently serves as the Company’s Vice
President, Engineering; and

 

                WHEREAS, the Company and Executive desire to enter into this
Agreement pertaining to the continued employment of the Executive by the
Company;

 

                NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt of which is hereby acknowledged, the Executive and the Company hereby
agree as follows:

 

                1.             Performance of Services. The Executive’s
employment with the Company shall be subject to the following:

 

(a)           Subject to the terms of this Agreement, the Company hereby agrees
to employ the Executive as its Vice President, Engineering during the Agreement
Term (as defined below) and the Executive hereby agrees to remain in the employ
of the Company during the Agreement Term.

 

(b)           The Executive agrees that he shall perform his duties faithfully
and efficiently subject to the direction of the Company President.  The
Executive’s duties shall include providing services for both the Company and its
Affiliates (as used herein, Company shall mean and include the Company and all
of its Affiliates); provided, that the Executive shall not, without his consent,
be assigned tasks that would interfere or be inconsistent with those of Vice
President, Engineering.  The Executive will have such authority, power,
responsibilities and duties as are traditional and inherent to his position at
ATP (and the undertakings applicable to his position) and necessary to carry out
his responsibilities and the duties required of him hereunder.

 

(c)           Notwithstanding the foregoing provisions of this paragraph 1,
during the Agreement Term the Executive may devote reasonable time to activities
other than those required under this Agreement, including activities involving
professional, charitable, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other profit or not-for-profit organizations, and similar activities, to the
extent that such other activities do not, in the judgment of the Company
President, inhibit or prohibit the performance of the Executive’s duties under
this Agreement or conflict in any material way with the Company’s business.  The
Executive will make periodic reports as requested by the Company President
indicating the nature of activities falling within this provision.

 

 

--------------------------------------------------------------------------------


 

(d)           Subject to the terms of this Agreement, the Executive shall not be
required to perform services under this Agreement during any period that he is
Disabled (as defined in paragraph 3(b)).

 

(e)           The “Agreement Term” shall be the period beginning on the
Effective Date and ending on November 30, 2008.  On each anniversary of the
Effective Date, this Agreement shall automatically be extended for an additional
one-year period, unless either party to this Agreement provides notice of
non-renewal to the other party at least 6 months before any anniversary of the
Effective Date.  The term “Agreement Term” shall also include any renewal period
under the foregoing provisions of this paragraph 1(e).

 

(f)            For purposes of this Agreement, the term “Affiliate” shall mean
any corporation, partnership, joint venture or other entity in which at least a
fifty percent interest in such entity is owned, directly or indirectly, by the
Company (or a successor to the Company).

 

                2.             Compensation and Benefits.  Subject to the terms
of this Agreement, during the Agreement Term while the Executive is employed by
the Company, the Company shall compensate him for his services as follows:

 

(a)           Base Salary.  The Executive shall receive base salary equal to the
annual rate currently paid to the Executive at the time of execution of this
Agreement, payable in substantially equal monthly or more frequent
installments.  The Executive’s Salary shall be reviewed periodically to
determine whether a change in the amount of Salary is appropriate.

 

(b)           Annual Bonus. The Executive shall be eligible to participate in an
annual bonus plan.

 

(c)           Restricted Stock Award.  As of the Effective Date, the Executive
shall be awarded 9,088 shares of common stock of the Company (“Restricted
Stock”) under the Company’s 2000 Stock Option Plan (“Stock Option Plan”).  Such
Restricted Stock award shall be subject to the terms and conditions of the Stock
Option Plan.  Except as otherwise specifically provided in this Agreement, the
Stock Option Plan, or the restricted stock agreement evidencing the award, such
shares of Restricted Stock shall be forfeited if the Executive’s Date of
Termination occurs prior to the date such shares of Restricted Stock become
vested.  The Restricted Stock shall vest with respect to 50% of the shares
awarded on the first anniversary of the Effective Date, and shall vest with
respect to an additional 25% of the shares awarded on each of the second and
third anniversaries of the Effective Date.

 

(d)           Other Benefits.  The Executive shall be eligible to participate in
any and all employee benefit plans maintained by the Company from time to time.

 

(e)           Perquisites.  The Executive shall be entitled to no less than the
perquisites provided by the Company to its senior executive officers.

 

2

--------------------------------------------------------------------------------


 

(f)            Salary.  For purposes of this Agreement, “Salary” shall mean Base
Salary, Annual Bonus, Restricted Stock Award and other benefits and perquisites
as they are described in subsections (a) through (e) of Section 2 of this
Agreement.

 

                3.             Termination.  The Executive’s employment with the
Company during the Agreement Term may be terminated under the following
circumstances.

 

(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.

 

(b)           Disability.  If the Executive becomes Disabled, the Company may
terminate his employment with the Company.  For purposes of this Agreement, the
Executive shall be deemed to be “Disabled” if (i) he is eligible for disability
benefits under the Company’s long term disability plan, or (ii) he has a
physical or mental disability which renders him incapable, after reasonable
accommodation, of performing substantially all of his duties hereunder for a
period of 180 days (which need not be consecutive) in any 12-month period.  The
Executive shall choose the physician with the Company’s consent, which shall not
be unreasonably withheld.

 

(c)           Cause.  The Company may terminate the Executive’s employment
hereunder immediately and at any time for Cause by written notice to the
Executive detailing the basis for the Cause termination.  For purposes of this
Agreement, “Cause” means in the reasonable judgment of the Company President (i)
willful misconduct by the Executive which is demonstrably, materially and
intentionally injurious to the Company, monetarily or otherwise, (ii) the
engaging by the Executive in egregious misconduct involving fiduciary or
financial responsibilities to the extent that his creditability and reputation
no longer conforms to the standard of senior executives of the Company, or (iii)
the commission by the Executive of a material act of dishonesty or breach of
trust resulting or intending to result in material personal benefit or material
enrichment to the Executive at the expense of the Company.  For purposes of this
provision, no act or failure to act shall be deemed “willful” unless done or
omitted to be done not in good faith and without reasonable belief that such
action or omission was in the best interest of the Company.

 

(d)           Good Reason.  The Executive may terminate his employment hereunder
for Good Reason, provided that he gives the Company notice of such Good Reason
within a reasonable period (but, except as provided below, in no event more than
30 days) after he has knowledge of the events giving rise to the Good Reason and
the Company fails to correct such events within a reasonable period (but in no
event more than 30 days) after receiving such notice from the Executive.  “Good
Reason” means, without the Executive’s consent, (i) assigning duties to the
Executive that are inconsistent in any substantial respect with the position,
authority, or responsibilities associated with the office of Vice President,
Engineering, (ii) the failure by the Company to pay the Executive any portion of
his current compensation within ten (10) business days of the date such
compensation is due, and (iii) the failure by the Company to continue any
incentive compensation plan in which the Executive participates which is
material to his compensation, unless an equitable substitute plan or alternative
plan is made available to the Executive.

 

3

--------------------------------------------------------------------------------


 

(e)           Termination by Executive.  The Executive may terminate his
employment hereunder at any time for any reason by giving the Company prior
written notice not less than 30 days prior to such termination.  Any termination
pursuant to this paragraph 3(e) shall preclude a later claim that such
termination was for Good Reason.

 

(f)            Mutual Agreement.  This Agreement may be terminated at any time
by mutual written agreement of the parties.

 

(g)           Termination by the Company without Cause.  The Company may
terminate the Executive’s employment hereunder at any time for any reason by
giving the Executive written notice of such termination; provided, however,
termination by the Company shall be deemed to have occurred under this paragraph
3(g) only if such termination by the Company is not pursuant to paragraph 3(b),
3(c) or 3(f).

 

(h)           Date of Termination.  “Date of Termination” means the last day
that the Executive is employed by the Company under the terms of this Agreement,
provided that his employment is terminated in accordance with one of the
foregoing provisions of this paragraph 3.

 

                4.             Rights Upon Termination.   The Executive’s right
to payments and benefits under this Agreement for periods after his Date of
Termination shall be determined in accordance with the following provisions of
this paragraph 4:

 

(a)           If the Executive’s Date of Termination occurs during the Agreement
Term for any reason, the Company shall pay to the Executive:

 

                (i)            The Executive’s Salary for the period ending on
the Date of Termination.

 

(ii)           Payment for unused vacation days, as determined in accordance
with Company policy in effect from time to time.

 

(iii)          Any other payments or benefits to be provided to the Executive by
the Company pursuant to any employee benefit plans or arrangements adopted by
the Company, to the extent such payments and benefits are earned and vested as
of the Date of Termination, or are required by law to be offered for periods
following the Executive’s Date of Termination.

 

                The amounts payable under clauses (i) and (ii) above shall be
paid in a lump sum as soon as practicable, but no later than 10 days, following
such Date of Termination.  Any amounts payable under clause (iii) above shall be
paid in accordance with the terms of the applicable plan or arrangement.

 

(b)           If the Executive’s Date of Termination occurs under paragraph 3(a)
(relating to death) or paragraph 3(b) (relating to being Disabled), then in
addition to the amounts payable in accordance with paragraph 4(a), the Executive
will be entitled to:

 

4

--------------------------------------------------------------------------------


 

(i)            a pro rata bonus payment for the fiscal year in which such Date
of Termination occurs, if such bonus will be paid to all employees, which shall
be an amount equal to the product of:

 

(A)          the bonus the Executive would have received for the fiscal year
which includes his Date of Termination if he had remained employed by the
Company until the end of such year,

 

                                Multiplied by

 

(B)          a fraction, the numerator of which is the number of days in the
fiscal year preceding the Executive’s Date of Termination and the denominator of
which is 365.

 

Such pro rata bonus shall be payable in a lump sum payment as soon as
practicable, but no later than 10 days, following the Date of Termination.

 

(ii)           Immediate vesting in outstanding Restricted Stock awarded in
accordance with paragraph 2(c).

 

(c)           If the Executive’s Date of Termination occurs under paragraph 3(d)
(relating to termination by the Executive for Good Reason) or paragraph 3(g)
(relating to non-Cause termination by the Company), then in addition to the
amounts payable under paragraph 4(a), the Executive shall be entitled to:

 

(i)            An amount equal to the Salary that the Executive would have
received if he had remained employed by the Company until the end of the
Agreement Term, at the rate in effect as of his Date of Termination.

 

(ii)           A pro rata bonus payment for the year in which the Date of
Termination occurs, determined using the method described in paragraph 4(b).

 

(iii)          Immediate vesting in outstanding Restricted Stock awarded in
accordance with paragraph 2(c).

 

(iv)          One year of continued medical, dental, life and disability
benefits, for the Executive, his spouse and eligible dependents, at the same
cost and under the same terms as active employees. In the event that the
Executive’s continued participation in any such plan, program, or arrangement of
the Company is prohibited by law or the terms of the plan or contract, the
Company will arrange to provide Executive with benefits substantially similar to
those which Executive would have been entitled to receive under such plan,
program, or arrangement for such period on a basis which provides Executive with
no additional after tax cost.

 

5

--------------------------------------------------------------------------------


 

                The amount payable under clauses (i) and (ii) above shall be
paid in a lump sum cash payment as soon as practicable following the Executive’s
Date of Termination, but in no event later than 10 days thereafter.

 

                5.             Payments on Change in Control.  In the event of a
Change in Control (defined below), the Executive shall be entitled to full and
immediate vesting in the Restricted Stock awarded under paragraph 2(c).

 

If the Executive’s Date of Termination occurs on or within 12 months after a
Change in Control, then the Executive shall also be entitled to:

 

(a)           An amount equal to 1.5 times the Executive’s Salary.  Such amount
shall be paid in a lump sum cash payment within five (5) business days of the
Date of Termination; and

 

(b)           the applicable benefits provided in paragraph 4; provided,
however, the Salary payable under subparagraph (a) above shall be in lieu of any
Salary payable under paragraph 4(c)(i) (relating to Salary through end of
contract term for non-Cause involuntary termination and termination for Good
Reason), if applicable.

 

                For purposes of this Agreement, “Change in Control” shall mean
the occurrence of one of the following events:

 

(i)            any person, as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company), is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including the securities beneficially owned by such person or any securities
acquired directly from the Company or its affiliates) representing more than 25%
of the combined voting power of the Company’s then outstanding voting
securities;

 

(ii)           during any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board (such board
of directors being referred to herein as the Existing Board), and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph 5) whose election by the Existing Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (other than approval given in connection
with an actual or threatened proxy or election contest), cease for any reason to
constitute at least 51% of such Existing Board;

 

6

--------------------------------------------------------------------------------


 

(iii)          the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding without conversion or by being converted into voting
securities of the surviving or parent entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving or parent
entity outstanding immediately after such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person (as hereinabove defined) acquires
more than 25% of the combined voting power of the Company’s then outstanding
securities; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of 50% or more of the Company’s assets (or any transaction having a
similar effect).

 

                6.             Make Whole Payment. If any amount payable to the
Executive by the Company or any subsidiary or affiliate thereof, whether under
this Agreement or otherwise (a “Payment”), is subject to any tax under section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
similar federal or state law (an “Excise Tax”), the Company shall pay to the
Executive an additional amount (the “Make Whole-Amount”) which is equal to (i)
the amount of the Excise Tax, plus (ii) the aggregate amount of any interest,
penalties, fines or additions to any tax which are imposed in connection with
the imposition of such Excise Tax, plus (iii) all income, excise and other
applicable taxes imposed on the Executive under the laws of any Federal, state
or local government or taxing authority by reason of the payments required under
clause (i) and clause (ii) and this clause (iii).

 

(a)           For purposes of determining the Make-Whole Amount, the Executive
shall be deemed to be taxed at the highest marginal rate under all applicable
local, state, federal and foreign income tax laws for the year in which the
Make-Whole Amount is paid. The Make-Whole Amount payable with respect to an
Excise Tax shall be paid by the Company coincident with the Payment with respect
to which such Excise Tax relates.

 

(b)           All calculations under this paragraph 6 shall be made initially by
the Company and the Company shall provide prompt written notice thereof to the
Executive to enable the Executive to timely file all applicable tax returns.
Upon request of the Executive, the Company shall provide the Executive with
sufficient tax and compensation data to enable the Executive or his tax advisor
to independently make the calculations described in subparagraph (a) above and
the Company shall reimburse the Executive for reasonable fees and expenses
incurred for any such verification.

 

(c)           If the Executive gives written notice to the Company of any
objection to the results of the Company’s calculations within 60 days of the
Executive’s receipt of written notice thereof, the dispute shall be referred for
determination to tax counsel selected by the independent auditors of the Company
(“Tax Counsel”). The Company shall pay all fees and expenses of such Tax
Counsel. Pending such determination by Tax Counsel, the

 

7

--------------------------------------------------------------------------------


 

                Company shall pay the Executive the Make-Whole Amount as
determined by it in good faith. The Company shall pay the Executive any
additional amount determined by Tax Counsel to be due under this paragraph 6
(together with interest thereon at a rate equal to 120% of the Federal
short-term rate determined under section 1274(d) of the Code) promptly after
such determination.

 

(d)           The determination by Tax Counsel shall be conclusive and binding
upon all parties unless the Internal Revenue Service, a court of competent
jurisdiction, or such other duly empowered governmental body or agency (a “Tax
Authority”) determines that the Executive owes a greater or lesser amount of
Excise Tax with respect to any Payment than the amount determined by Tax
Counsel.

 

(e)           If a Taxing Authority makes a claim against the Executive which,
if successful, would require the Company to make a payment under this paragraph
6, the Executive agrees to contest the claim on request of the Company subject
to the following conditions:

 

(i)            The Executive shall notify the Company of any such claim within
10 days of becoming aware thereof. In the event that the Company desires the
claim to be contested, it shall promptly (but in no event more than 30 days
after the notice from the Executive or such shorter time as the Taxing Authority
may specify for responding to such claim) request the Executive to contest the
claim.  The Executive shall not make any payment of any tax which is the subject
of the claim before the Executive has given the notice or during the 30-day
period thereafter unless the Executive receives written instructions from the
Company to make such payment together with an advance of funds sufficient to
make the requested payment plus any amounts payable under this paragraph 6
determined as if such advance were an Excise Tax, in which case the Executive
will act promptly in accordance with such instructions.

 

(ii)           If the Company so requests, the Executive will contest the claim
by either paying the tax claimed and suing for a refund in the appropriate court
or contesting the claim in the United States Tax Court or other appropriate
court, as directed by the Company; provided, however, that any request by the
Company for the Executive to pay the tax shall be accompanied by an advance from
the Company to the Executive of funds sufficient to make the requested payment
plus any amounts under this paragraph 6 determined as if such advance were an
Excise Tax.  If directed by the Company in writing the Executive will take all
action necessary to compromise or settle the claim, but in no event will the
Executive compromise or settle the claim or cease to contest the claim without
the written consent of the Company; provided, however, that the Executive may
take any such action if the Executive waives in writing his right to a payment
under this paragraph 6 for any amounts payable in connection with such claim. 
The Executive agrees to cooperate in good faith with the Company in contesting
the claim and to comply with any reasonable request from the Company concerning
the contest of the claim, including the pursuit of administrative remedies, the
appropriate forum for any judicial proceedings, and the legal basis for
contesting the claim.  Upon

 

8

--------------------------------------------------------------------------------


 

                request of the Company, the Executive shall take appropriate
appeals of any judgment or decision that would require the Company to make a
payment under this paragraph 6.  Provided that the Executive is in compliance
with the provisions of this section, the Company shall be liable for and
indemnify the Executive against any loss in connection with, and all costs and
expenses, including attorneys, fees, which may be incurred as a result of,
contesting the claim, and shall provide to the Executive within 30 days after
each written request therefor by the Executive cash advances or reimbursement
for all such costs and expenses actually incurred or reasonably expected to be
incurred by the Executive as a result of contesting the claim.

 

(f)            Should a Tax Authority finally determine that an additional
Excise Tax is owed, then the Company shall pay an additional Make-Up Amount to
the Executive in a manner consistent with this paragraph 6 with respect to any
additional Excise Tax and any assessed interest, fines, or penalties.  If any
Excise Tax as calculated by the Company or Tax Counsel, as the case may be, is
finally determined by a Tax Authority to exceed the amount required to be paid
under applicable law, then the Executive shall repay such excess to the Company
within 30 days of such determination; provided that such repayment shall be
reduced by the amount of any taxes paid by the Executive on such excess which is
not offset by the tax benefit attributable to the repayment.

 

                7.             Mitigation and Set Off.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.  The Company shall not be entitled to
set off against the amounts payable to the Executive, any amounts earned by the
Executive in other employment after termination of his employment with the
Company, or any amounts which might have been earned by the Executive had he
sought such other employment.

 

                8.             Restrictive Covenants.

 

(a)           Noncompetition.  The Executive covenants and agrees that at all
times during the Executive’s period of employment with the Company, and for one
(1) year thereafter, the Executive will not:

(i.)   Utilize trade secrets acquired or developed while employed by the
Company;

(ii.)  Engage, either directly or indirectly, as an employee, a partner, agent,
manager, officer or director, or by means of any corporate or other device, in
the acquisition and development of marginal oil and gas fields in the Gulf of
Mexico or the North Sea; or

(iii.)  Pursue, either directly or indirectly, either for himself or in any
capacity for any other person, company or corporation, properties or projects
which the Company has evaluated or acquired.

 

(b)           Confidentiality.  The Executive recognizes and acknowledges that
the Executive has had and will continue to have access to various confidential
or proprietary information concerning the Company, corporations affiliated with
the Company, and its clients and third parties doing business with the Company
of a special and unique value which may

 

9

--------------------------------------------------------------------------------


 

                include, without limitation, (i) books and records relating to
operation, finance, accounting, sales, personnel and management, (ii) policies
and matters relating particularly to operations such as customer service
requirements, costs of providing service and equipment, operating costs and
pricing matters, and (iii) various trade or business secrets, including customer
lists, route sheets, business opportunities, marketing or business
diversification plans, business development and bidding techniques, methods and
processes, financial data and the like, to the extent not generally known in the
industry (collectively, the “Protected Information”).  Executive therefore
covenants and agrees that Executive will not at any time, either while employed
by the Company or afterwards, knowingly make any independent use of, or
knowingly disclose to any other person or organization (except as authorized by
the Company) any of the Protected Information, provided that (i) while employed
by the Company, Executive may in good faith make disclosures which, in his sole
judgment, he believes are desirable and for the benefit of the Company, and (ii)
Executive may comply with legal process.

 

                9.             Enforcement.  The Executive and the Company
acknowledge that a breach of the provisions herein will cause irreparable damage
to the Executive and the Company, and such damages may be inadequate and/or
difficult to measure.  Therefore, in the event of breach or threatened breach,
the Executive and the Company agree that the aggrieved party, in addition to
remedies otherwise available to it at law or equity shall be entitled to seek
injunctions, both preliminary and permanent, enjoining or restraining such
breach or threatened breach, and the Executive and the Company hereby consent to
the issuance thereof forthwith and without bond by any court of competent
jurisdiction.

 

                10.          Nonalienation.  The interests of the Executive
under this Agreement are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
the Executor’s creditors or beneficiaries.

 

                11.          Successors.  This Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.

 

                12.          Notices.  Notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, or sent by facsimile or prepaid overnight courier to the
parties at the addresses set forth below (or such other addresses as shall be
specified by the parties by like notice):

 

to the Company:

 

                ATP Oil & Gas Corporation

                4600 Post Oak Place, Suite 203

                Houston, Texas  77027

                Attn.:  General Counsel

 

10

--------------------------------------------------------------------------------


 

To the Executive:

 

                George Ross Frazer

                [Redacted]

                [Redacted]

 

                13.          Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law but, if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.  If any part of
any covenant or other provision in this Agreement is determined by a court of
law to be overly broad thereby making the covenant unenforceable, the parties
hereto agree, and it is their desire, that the court shall substitute a
reasonable and judicially enforceable limitation in its place, and that as so
modified the covenant shall be binding upon the parties as if originally set
forth herein.

 

                14.          Waiver of Breach.  No waiver of any party hereto of
a breach of any provision of this Agreement by any other party will operate or
be construed as a waiver of any subsequent breach by such other party.  The
failure of any party hereto to take any action by reason of such breach will not
deprive such party of the right to take action at any time while such breach
continues.

 

                15.          Amendment.  This Agreement may be amended or
canceled only by mutual agreement of the parties in writing without the consent
of any other person.  So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof.

 

                16.          Survival of Agreement.  Except as otherwise
expressly provided in this Agreement, the rights and obligations of the parties
to this Agreement shall survive the termination of the Executive’s employment
with the Company.

 

                17.          Entire Agreement.   This Agreement constitutes the
entire agreement between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, if any, between the parties
relating to the subject matter hereof.

 

                18.          Governing Law.  This Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas without regard to principals of conflict of laws.

 

                19.          Acknowledgement by Executive.  The Executive
represents to the Company that he is knowledgeable and sophisticated as to
business matters, including the subject matter of this Agreement, that he has
read this Agreement and that he understands its terms.  The Executive
acknowledges that, prior to assenting to the terms of this Agreement; he has
been given a reasonable time to review it, to consult with counsel of his
choice, and to negotiate at arm’s-length with the Company as to the contents. 
The Executive and the Company agree that the language used in this Agreement is
the language chosen by the parties to express their mutual

 

11

--------------------------------------------------------------------------------


 

intent, and that no rule of strict construction is to be applied against any
party hereto.  The Executive and the Company acknowledge that the terms of this
agreement, to the extent of any conflict, including any employment-at-will
provisions, supersedes any provisions contained in the Company Employee
Handbook.

 

                IN WITNESS WHEREOF, the Executive has hereunto set his hand, and
the Company has caused these presents to be executed in its name and on its
behalf, as of the date above first written.

 

 

 

 

EXECUTIVE

 

ATP OIL & GAS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

/S/ GEORGE ROSS FRAZER

 

BY

/S/ T. PAUL BULMAHN

George Ross Frazer

 

Its

President and Chairman of the Board

 

 

 

 

Date

December 29, 2005

 

Date

December 29, 2005

 

 

 

 

 

12

--------------------------------------------------------------------------------

 